[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION DATED AUGUST 16, 1993, TO OPEN, SET ASIDE, AND MODIFY JUDGMENT
The court held a hearing limited to the defendants' motion dated August 16, 1993, as it seeks to modify the award of alimony contained in the parties judgment of dissolution dated, December 18, 1979.
A modification of an alimony award may be granted if the court finds a substantial change in the circumstances of either party Gen. Stat. Sec. 46b-86(a).
Based upon a preponderance of the credible, relevant and CT Page 9946 legally admissible evidence the court finds, concludes and rules as follows:
Since the dissolution was granted in this matter the plaintiffs' gross income has increased from $101.85 per week to $510.00 per week and the defendants gross income has decreased from $400.00 per week to $255.00 per week. Additionally, the defendants' earning capacity has been seriously diminished by a recession in the home building and home remodeling area.
Accordingly, the court finds that a substantial change of circumstance has occurred, with regard to both parties, which justifies the granting, in part, of the defendants motion.
Therefore, the court reopens the judgment of dissolution, dated December 18, 1979 and modifies the order of alimony by reducing same to $50.00 per week, which the court deems to be equitable under the facts and circumstances of this case. Judgment may reenter reflecting this change.
SPALLONE STATE TRIAL REFEREE